Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for the initiative petition relating to dog breeders. The fair ballot language statement, prepared pursuant to § 116.025, RSMo, is as follows:
  A "yes" vote will amend Missouri law to require large-scale dog breeding operations to provide each dog under their care with sufficient food, clean water, housing and space; necessary veterinary care; regular exercise and adequate rest between breeding cycles. The amendment further prohibits any breeder from having more than 50 breeding dogs for the purpose of selling their puppies as pets. The amendment also creates a misdemeanor crime of "puppy mill cruelty" for any violations.
  A "no" vote will not change the current Missouri law regarding dog breeders.
  If passed, this measure will have no impact on taxes.
Pursuant to § 116.025, RSMo, we approve the legal content and form of the proposed fair ballot language statement. *Page 2 
Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the initiative petition, nor as the expression of any view regarding the objectives of its proponents.
                                           Very truly yours
                                           _______________________ CHRIS KOSTER Attorney General *Page 1